Citation Nr: 0108462	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-15 464	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased disability rating for 
service-connected depressive reaction with tinea manum of the 
left hand, onychomycosis of the fingernails and toenails, and 
tinea pedis, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from August 1951 
to August 1955 and from April 1957 to August 1957.  

This appeal arises from a March 1999 rating action of the New 
Orleans, Louisiana, regional office (RO).  In that decision, 
the RO awarded an increased rating of 50 percent, effective 
from January 1998, for the veteran's service-connected 
depressive reaction with tinea manum of the left hand, 
onychomycosis of the fingernails and toenails, and tinea 
pedis.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, a decision by the Board of Veterans' 
Appeals (Board) at this time would be potentially prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Further review of the claims folder in the present case 
appears to indicate that the RO may have determined that 
service connection for a psychiatric disorder separate and 
distinct from the veteran's service-connected skin disability 
is warranted.  In both the March 1999 rating action as well 
as the statement of the case furnished to the veteran and his 
representative in June 1999, the RO stated that, according to 
a regulatory provision, when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(2000).  The RO further explained that the evidence of record 
indicates that the psychiatric component of the veteran's 
service-connected disorder has become the dominant disability 
and that, as such, his service-connected disorder would be 
evaluated based upon the appropriate psychiatric regulation.  

Moreover, the RO has re-characterized the veteran's 
service-connected disability.  Prior to the appealed March 
1999 rating action, the RO had defined the veteran's 
service-connected disability as tinea manum of the left hand 
with onychomycosis of the fingernails and toenails, tinea 
pedis, and associated depressive reaction.  By the March 1999 
rating action in which the RO granted an increased evaluation 
for this service-connected disability from 30 percent to 
50 percent and determined that the psychiatric component of 
this disorder had become the dominant disability, the agency 
also redefined this disorder as a depressive reaction with 
tinea manum of the left hand, onychomycosis of the 
fingernails and toenails, and tinea pedis.  

These facts, therefore, appear to indicate that the RO may 
have determined that service connection for a psychiatric 
disorder separate and distinct from his dermatological 
disability is warranted.  However, the RO has not 
specifically stated that it has granted service connection 
for a distinct psychiatric disorder and has not assigned 
separate disability ratings for the dermatological and 
psychiatric aspects of the veteran's condition.  
Consequently, in adjudicating the veteran's increased rating 
claim on remand, the RO should clarify whether it is granting 
service connection for a psychiatric disability separate and 
distinct from the veteran's service-connected skin disorder.  
If so, the RO should specifically set forth in a rating 
action two distinct service-connected disabilities (e.g., a 
psychiatric disorder as well as a dermatological disability) 
and should assign a separate evaluation for each disorder.  
If the RO determines that separation of the veteran's 
service-connected disability is not warranted, the agency 
should so state.  

Such clarification is necessary in light of the pertinent 
medical evidence of record which reflects psychiatric as well 
as dermatological diagnoses.  In particular, VA outpatient 
treatment records received during the current appeal reflect 
periodic treatment for a depressive disorder not otherwise 
specified versus a schizoaffective disorder, onychomycosis, 
and tinea pedis between May 1997 and October 1998.  
Additionally, at a subsequent VA mental disorders examination 
completed in January 1999, the examiner provided Axis I 
diagnoses of dysthymia versus recurrent major depression 
possibly with psychotic features by history.  

In acknowledging these medical diagnoses, the Board also 
points out that, by a May 1964 rating action, the RO 
initially granted service connection only for a 
dermatological disorder defined as tinea manum of the left 
hand and onychomycosis of the fingernails and awarded a 
compensable disability evaluation of 30 percent under the 
appropriate dermatological diagnostic codes.  Furthermore, 
the current rating of 50 percent, under the appropriate 
dermatological diagnostic code, contemplates nervous 
manifestations.  See 38 C.F.R. § 4.118, Code 7806 (2000) 
(which stipulates that evidence of eczema with ulceration, 
extensive exfoliation, or crusting, and with systemic or 
nervous manifestations or with exceptionally repugnant 
manifestations, warrants the assignment of a 50 percent 
disability evaluation).  

Additionally, although the RO has determined that the 
psychiatric aspect of the veteran's service-connected 
disorder is the dominant disability, the agency has not, 
during the current appeal, scheduled the veteran for a VA 
examination to determine the nature and extent of the 
service-connected tinea manum of his left hand, onychomycosis 
of his fingernails and toenails, and tinea pedis.  On remand, 
therefore, the veteran should be accorded an opportunity to 
undergo such a VA dermatological examination.  

Moreover, the Board notes that, at the January 1999 VA mental 
disorders examination, the veteran reported that has 
continued to receive VA outpatient treatment and that, in 
recent years, he has been receiving psychiatric treatment at 
the Baton Rouge VA Outpatient Clinic.  While the claims 
folder contains records of pertinent VA treatment dated from 
May 1997 and October 1998, the RO does not appear to have 
attempted to obtain more recent medical reports.  On remand, 
therefore, the RO should attempt to procure copies of 
pertinent psychiatric and dermatological treatment that the 
veteran has received since October 1998.  See Simington 
v. Brown, 9 Vet.App. 334 (1996) (per curiam) (stipulating 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  In particular, after procuring any 
necessary authorization, the RO should 
obtain and associate with the claims file 
copies of all available clinical treatment 
records which have not been previously 
obtained and associated with the claims 
folder and which pertain to the veteran's 
dermatological and psychiatric condition 
since October 1998.  The Board is 
particularly interested in records of such 
treatment received at the Baton Rouge VA 
Clinic.  All such available, previously 
unobtained, pertinent medical records 
should be associated with the veteran's 
claims folder.  

3(a).  Thereafter, the veteran should be 
afforded a VA dermatological examination 
to determine the nature and severity of 
the service-connected tinea manum of his 
left hand, onychomycosis of his 
fingernails and toenails, and tinea pedis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner, the receipt of which should be 
acknowledged in the examination report.  
All appropriate diagnostic tests and 
studies deemed necessary by the physician 
to assess properly the severity of the 
veteran's dermatological disorder should 
be performed.  All pertinent 
symptomatology and medical findings should 
be reported in detail.  

3(b).  The physician should specifically 
indicate whether there is clinical 
evidence of exfoliation, exudation, 
itching, lesions, disfigurement, 
ulceration, crusting, and systemic or 
nervous manifestations.  In addition, the 
examiner should report the locations where 
the veteran's skin disorders appear and 
whether any such condition is slightly, 
moderately, or severely disfiguring.  In 
that the examination is to be conducted 
for compensation rather than for treatment 
purposes, the physician should be provided 
with a copy of all applicable rating 
criteria and should be asked to address 
the clinical findings obtained during the 
examination pertaining to the veteran's 
skin disorders in correlation with the 
specific language contained in the rating 
criteria.  See 38 C.F.R. §  4.118, Codes 
7806, 7813 (2000).  The physician must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.  

4(a).  In addition, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder 
found on evaluation.  The claims folder 
and a copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All appropriate 
diagnostic tests and studies deemed 
necessary by the physician to assess 
properly the severity of the veteran's 
psychiatric condition should be 
performed.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  

4(b).  Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any psychiatric 
pathology found on examination consists 
of simply nervous manifestations of the 
veteran's dermatological condition or 
represents a disability that is separate 
and distinct from the veteran's 
dermatological disorder.  If the examiner 
determines that the veteran has a 
psychiatric disability that is separate 
and distinct from the service-connected 
dermatological disorder, the examiner 
should then express an opinion regarding 
the etiology of the psychiatric disorder.  
The physician must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue on appeal, to include 
consideration of separate disability 
ratings for the service-connected tinea 
manum of the left hand, onychomycosis of 
the fingernails and toenails, and tinea 
pedis and for any psychiatric disorder 
diagnosed on examination.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and provide an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



